Citation Nr: 1724601	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-45 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

4.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty November 1965 to February 1969 and from February 1972 to November 1992.

These matters come before the Board of Veterans' Affairs (Board) on appeal from April 2008 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  These matters were before the Board in August 2014 and April 2016, at which time they were remanded for additional development.

This appeal is remanded to the Agency of Original Jurisdiction (AOJ), which is either RO or Appeals Management Office (AMO).


REMAND

The Veteran was most recently provided VA examinations to assess the severity of his low back and cervical spine disabilities in April 2015.  These examinations did not included testing that assessed his passive ranges of motion, ranges of motion during weight-bearing, or ranges of motion during non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The evidence of record is otherwise insufficient to make these determinations.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

The issues of entitlement to increased ratings for left and right lower extremity neuropathy, as well as entitlement to TDIU, are inextricably intertwined with claims of entitlement to increased ratings for the Veteran's low back and cervical spine disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the former must be remanded for contemporaneous consideration.

Accordingly, the case is remanded for the following action:

1.  The AOJ should provide the Veteran with a VA examination to determine the current degree of severity of his low back and cervical spine disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The AOJ must ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should provide a full description of any functional loss or functional limitations during flare-ups and due to pain, weakness, fatigability, incoordination, and pain on movement.  The examiner is directed to express any functional loss or functional limitations in terms of the degree of additional loss of range of motion.  Additionally, the examiner must ascertain the Veteran's active range of motion, passive range of motion, range of motion on weight-bearing, and range of motion on non-weight-bearing.   Further, the examiner must ascertain the presence of any associated neurological abnormalities and the severity of each.

A thorough rationale should be provided for any rendered opinion.

2.  The AOJ also should undertake any other development it determines to be warranted.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated consistent with the discussion above.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

